Citation Nr: 0406164	
Decision Date: 03/09/04    Archive Date: 03/19/04

DOCKET NO.  03-01 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1966 to July 1968.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from August 2001 and 
December 2002 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office in Oakland, California (RO).

It is noteworthy that a prior unappealed rating decision in 
October 1986 had denied service connection for an ulcer 
disorder and that the August 2001 rating decision (which the 
veteran timely appealed) reopened and denied such claim.  In 
the December  2002 rating decision the RO considered, and 
denied, the expanded claim of service connection for any 
gastrointestinal disorder.  Inasmuch as the claim now 
encompasses disability not considered in October 1986, it was 
procedurally proper to address the matter on a de novo basis.


FINDING OF FACT

A chronic gastrointestinal disorder was not manifested in 
service; duodenal ulcer disease was not manifested in the 
first postservice year; and there is no competent medical 
evidence that relates any current gastrointestinal disorder 
to the veteran's active service.


CONCLUSION OF LAW

Service connection for a gastrointestinal disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2003).





REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  The VCAA applies to all pending claims 
for VA benefits, and redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.159 (2003).

VA must notify the appellant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
information or evidence.  See 38 U.S.C.A. § 5103A; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  VA must also make 
reasonable efforts to assist the appellant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  

In the present case, the veteran was informed of the evidence 
needed to substantiate his claim by means of December 2000 
(prior to the ratings appealed) and May 2003 letters from the 
RO, August 2001 and December 2002 rating decisions, August 
2002 and May 2003 Statements of the Case, and a January 2003 
Supplemental Statement of the Case.  In these documents, the 
veteran was informed of the basis for the denial of his 
claim, of the type of evidence that he needed to submit to 
substantiate his claim, and of all regulations pertinent to 
his claim.  The veteran was specifically advised of the 
provisions of the VCAA, including which evidence and 
information was his responsibility, and which would be 
obtained by the RO.  

In Pelegrini v. Principi, the U.S. Court of Appeals for 
Veterans Claims (Court) held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits promulgated by the agency of original 
jurisdiction (AOJ).  Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004).  In the present case, the RO denied 
service connection regarding the issue of entitlement to 
service connection for a gastrointestinal disorder in the 
August 2001 rating decision.  The December 2000 letter did 
not inform of the VCAA specifically; however, it did provide 
notification regarding the claim (as it was then presented, 
i.e. and attempt to reopen a claim of service connection for 
ulcer disease).  The veteran was advised that new and 
material evidence was needed, and also what type of evidence 
would be new and material.  An August 2002 Statement of the 
Case provided specific notice of the VCAA.  The claim was 
ultimately expanded to encompass other gastrointestinal 
disability, and the RO provided additional notification of 
the VCAA in a May 2003 letter and a May 2003 Statement of the 
Case.

As full VCAA notice was not provided to the veteran prior to 
the initial adjudication denying the claim, the timing of the 
notice does not appear to comport with the express 
requirements of the law as found by the Court in Pelegrini.  
However, the Court acknowledged that the Secretary could show 
that the lack of a timely VCAA notice was not prejudicial to 
the veteran.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
The veteran did receive partial notice adequate for the claim 
adjudication process to proceed prior to the rating appealed 
in the form of the December 2000 letter which advised him 
that new and material evidence was needed, and what would 
constitute new and material evidence.  He was provided full 
notice (in compliance with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)) prior to the transfer and 
certification of the veteran's case to the Board.  After the 
notice was provided, the case was readjudicated and a 
Statement of the Case was provided to the veteran.  He has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.

In addition, Pelegrini held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the veteran does not expressly contain the 
"fourth element," the Board finds that additional documents 
provided to the veteran fully notified him of the need to 
submit any evidence pertaining to his claim.  All the VCAA 
requires is that the duty to notify is satisfied and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996).  The veteran is not prejudiced 
by any technical notice deficiency, and a remand to correct 
any such deficiency would serve no useful purpose.  See 
Conway v. Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004).  

As to the duty to assist, the RO considered service medical 
records, VA medical records, and private medical reports.  
The veteran has submitted no additional evidence and did not 
request a personal hearing.  In claims for disability 
compensation the VCAA requires that VA obtain medical 
examinations or opinions when necessary for an adequate 
decision.  A medical opinion is deemed to be necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but includes competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability, establishes that the veteran suffered an event, 
injury, or disease in service, or has a disease or symptoms 
of a disease manifest during an applicable presumptive 
period, and indicates the claimed disability or symptoms may 
be associated with the established event, injury, or disease.  
See 38 C.F.R § 3.159(c)(4). 

A recent opinion of the U.S. Court of Appeals for the Federal 
Circuit upheld the statutory provision that requires VA to 
obtain a medical opinion only when the record indicates that 
the disability may be related to active service but does not 
contain sufficient medical evidence to make a decision on the 
claim.  In other words, the veteran is required to show some 
causal connection between the disability and military 
service.  See Wells v. Principi, 326 F.3d 1381 (2003).  
Although a VA medical opinion was not obtained in this case, 
the probative evidence of record does not show the veteran 
sustained an event, disease, or injury in service that is 
related to his current disability.  For this reason, the 
Board finds a VA medical opinion is not necessary for an 
adequate decision.  Consequently, the RO has fulfilled its 
duty to assist the veteran and no further action is necessary 
to comply with the VCAA.  

The veteran believes that his current gastrointestinal 
disorder began during his active service.  He claims that he 
was instructed by military doctors to use Maalox, and that he 
continued to use nonprescription medication after his 
discharge from service.  He also states that the family 
members who knew of his disability are now deceased.  

Service medical records show that the veteran complained of 
abdominal cramps, nausea, and vomiting in July 1966.  The 
assessment was gastritis.  The remainder of the service 
medical records, including the April 1968 separation 
examination, contain no gastrointestinal complaints or 
findings.  

VA medical records dated in March 1986 show that the veteran 
presented with symptoms of peptic ulcer disease.  He reported 
that an ulcer was diagnosed six months earlier, he also 
provided a history of an ulcer in 1966.  Private medical 
records dated in March 2002 show that the veteran used ulcer 
medication.  He complained of frequent nausea and symptoms of 
gastroesophageal reflux disease.  The diagnosis was 
dyspepsia/refractory gastroesophageal reflux disease.  

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Generally, to prove service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Duodenal ulcer 
disease is a chronic disability which may be manifested on a 
presumptive basis if manifested to a compensable degree in 
the first postservice year.  38 U.S.C.A. §§ 1112, 1113; 
38 C.F.R. § 3.307, 3.309.  Evidence of a chronic condition 
must be medical, unless it relates to a condition to which 
lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.  

The Board finds that the preponderance of the evidence is 
against service connection for a gastrointestinal disorder.  
The record contains no evidence of chronic gastrointestinal 
disability in service (in that regard it is noteworthy that 
acute gastrointestinal complaints/symptoms were reported in 
service only in the very first month of active duty); no 
evidence of ulcer disease in the first postservice year (so 
as to permit consideration of service connection on a 
presumptive basis); and no medical evidence that relates any 
current gastrointestinal disorder to the veteran's active 
service.  The veteran has presented no competent (medical) 
evidence of a relationship between his acute episode of 
gastritis in service and his current disability, or of 
continuity or chronicity of gastrointestinal symptoms.  The 
record contains no diagnosis of a gastrointestinal disorder 
until approximately 20 years after the veteran's episode of 
gastritis in service.  Such a lengthy interval weighs heavily 
against a finding of a relationship between the two.  The 
only support for the veteran's claim comes in his own 
statements.  As a layperson, the veteran lacks competence to 
opine regarding medical etiology.  Accordingly, service 
connection must be denied.
ORDER

Service connection for a gastrointestinal disorder is denied.



____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



